Wilson, Judge:
The merchandise covered by the instant protest consists of breakers and breaker assemblies which were assessed with duty at the rate of 17.5 per centum ad valorem pursuant to the provisions of item 685.90 of the' Tariff Schedules of the United States as electrical switches relays and parts thereof.
It is claimed in said protest that the merchandise at issue is properly dutiable at the rate of 8.5 per centum ad valorem under the provisions of item 683.60 of said tariff schedules as breakers and breaker assemblies which constitute other electrical starting and ignition equipment for internal combustion engines and parts thereof.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed JPD by J. P. Dwyer on the invoices accompanying the entry covered by the protest enumerated in the attached Schedule, assessed with duty at 1744% ad valorem under Item 685.90 of the Tariff Schedules of the United States and claimed properly dutiable at only 844% ad valorem under Item 683.60 of said Schedules consists of breakers and breaker assemblies which constitute other electrical starting and ignition equipment for internal combustion engines, and parts thereof.
2. That this protest may be deemed submitted on this stipulation and the record thus made.
Upon the agreed facts, we hold the merchandise here in issue identified by invoice items marked and checked as aforesaid, to be dutiable *409at the rate of 8.5 per centum ad valorem under the provisions of item 683.60 of said tariff schedules as articles which constitute other electrical starting and ignition equipment and parts thereof. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.